United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1236
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2011 appellant, through his attorney, filed a timely appeal from a
February 4, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying
his request for reconsideration without further merit review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this decision. Because more than 180 days elapsed from August 3, 2010, the date of the most
recent merit decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits
of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On August 3, 2010 the Board affirmed
OWCP’s September 28, 2009 decision, which accepted that appellant conducted route
inspections in 2008 but denied his occupational disease claim on the basis that the medical
evidence did not sufficiently establish that his work activity aggravated a preexisting spinal
injury.2 The facts of the case as set forth in the Board’s prior decision are hereby incorporated
by reference.
Appellant’s counsel requested reconsideration before OWCP on January 19, 2011
arguing that the prior disallowance of the claim was contrary to fact and law. He resubmitted a
copy of an August 6, 2009 report from Dr. Hadijatou Jarra, a Board-certified family practitioner.
By decision dated February 4, 2011, OWCP denied appellant’s reconsideration request,
finding that he did not present legal contentions or pertinent new evidence warranting further
merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
By decision dated August 3, 2010, the Board accepted that appellant conducted route
inspections in 2008, but found that he did not meet his burden of proof as the medical evidence
did not sufficiently demonstrate that these work factors aggravated a back condition. On
January 19, 2011 appellant’s counsel timely requested reconsideration before OWCP and
submitted a legal contention and medical evidence.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. Counsel argued that OWCP’s prior disallowance was contrary to
fact and law. This contention lacked any assertion of an adequate legal premise having some
reasonable color of validity.6 Appellant neither showed that OWCP erroneously applied or
2

Docket No. 10-200 (issued August 3, 2010).

3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

6

See Charles A. Jackson, 53 ECAB 671 n.14 (2002); Daniel O’Toole, 1 ECAB 107 (1948).

2

interpreted a specific point of law nor advanced a relevant legal argument not previously
considered by OWCP.
Appellant included an August 6, 2009 report from Dr. Jarra that was previously received
and considered by OWCP. The submission of evidence that repeats or duplicates evidence
already included in the case record does not constitute a basis for reopening a case.7 Because
appellant failed to meet one of the standards enumerated under section 8128(a) of FECA, he was
not entitled to further merit review of his claim.
Counsel argues on appeal that the February 4, 2011 decision was contrary to fact and law.
As noted, appellant did not offer a valid legal contention or pertinent evidence not previously
considered by OWCP. Therefore, OWCP properly denied the request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

Edward W. Malaniak, 51 ECAB 279 (2000).

3

